Title: To Thomas Jefferson from Thomas G. Watkins, 15 September 1822
From: Watkins, Thomas G.
To: Jefferson, Thomas


My Dear Sir,
Glenmore
Sepr 15. 1822.
It was by the merest accident, when travelling to the South some years ago for mrs Watkins’ health that, I was led to purchase and settle in Albemarle when this Situation was determined on, however, I began to think seriously of winding up the balance of my life in it. That I might do this with the more composure, which had become necessary to me, I at first determined to avoid for reasons of quiet, every source of competition amongst my new neighbours—even that which might arise from a fair exertion of professional efforts to be useful. This however was not permitted to me—I was Voluntarily, on their part, called by the people, at first decidedly against my wish, to exercise amongst them, whatever capacity to be useful, education or experience might have endowed me with. without charge in the first instance, a grateful feeling, for the unexpected kindness and attention which flowed in upon my insulated family—alone impelled me to obey the wishes of my neighbours—and it was not untill I had been compelled to depart from this first course and was unconsciously led to an extent of employment, somewhat extraordinary for an unconnected & unaspiring stranger, that, I discovered with great regret that envy was already roused; and had set in motion the tongue of slander against the justice of my claim to professional confidence. I would instantly have complied with my own wishes and the claims of my family, to desist from the practice; but, was already reduced to a dilemma, which a little longer continuance was necessary to extricate me from, and I persisted in the practice, untill envy itself, driven from its first ground of attack, by the general expression of public sentiment in favour of my success—admitted my claim, in this, by an appeal to avarice; and leaving me now no Sufficient motive for Ccontinuing the contest. I yieded to Various influences in withdrawing myself from general attention to business. And now I had hoped to be permitted to remain unnoted in quiet—But not so. That spirit of the Dog—which, while it wou’d not eat the hay itself, cou’d, yet, not bear to see a neighbour enjoy it—was still active. It happened that my father and his youngest brother who were early, uniform and useful whigs; suffered much Persecution and loss of property from the Tories during the revolutionary war, and I was led at a very early period to adopt a great portion of their indignation and resentment against this party—inasmuch that in the Struggles between the cessors—since softned down to the denominations of federalist and republican; my ar has sometimes impelled me, from a real or supposed propriety, to raise both my voice and le in favour of the latter. According to federal policy; without refuting the truth of my arguments they have been answered by a fabrication. of calumnies artfully levelled against my reputation These dead and pointless slanders, have been partly from envy or private motives, & partly from federal rancour, nowhere yet extinct,—conjured up against me here: and I have even been compelled to notice them, untill justice was satisfied and malice silenced. It was not however untill I was in Tennessee last winter, that, I received information, that, some persons  had been insinuating falshoods from this place, as baits to fish for injurious rumors against me there: And during the momentary ebullition of excitement Produced by this information, I felt anxious for the triumph of some evidence to my friends there, that whatever hostility might exist against me here, it was partial and unfounded in justice. Accordingly I was led improperly to request, in a letter to your your Grandson Mr Th: J. R.,—that he wou’d propose to you my wish for the offer of a professorship in the University of Va. whenever it might go into operation. I have regretted this proposition on many accounts. Having been impelled to come under a painful excitement of feeling to make it—You will pardon the explanation of m motives. I had some reason to hope from the usual regular degree of Doctor of Medicine which I had obtained from study, and an honorary diploma evincive of distinguished standing in the practice confered on me by the medical society of my native state Maryland; together with incontestible evidence from a high and general source of invariable success in every situation—that, I might satisfy you of my capacity to fulfil the duties of professor of the Theory & practice of Physic, at least,—if such a professorship was contempla I thought, too, from the extensive opportunity I have had of becoming acquainted with the genius and character of our American youth, that, I might be of some service in organizing and supporting a system of police for academick government—that wou’d tend to promote such order and satisfaction as  establish the popularity and usefulness of an institution, whose regulations to conform to the just objects of our Government, ought to start up  many innovations upon those already established in various other parts of our Country.—But among all my motives, I must candidly confess, that, upon a more deliberate examination of them—I find; that at the time the request was made, a selfish wish to obtain a vain triumph over enemies that magnanimity shou’d rather have studied to disregard—was the most active one. This reflection together with the consideration that I ought not. to have subjected you to the necessity of a refusal under a just conviction of the incompetence of my claims, induces me to withdraw the request, if it has been imparted, as I presume it has, to you, by Mr Randolph. My life has been chequered, from its early infancy, with incidents and reverses that, rarely occur in this land of more equal comforts—and justice. in one of the earliest and most trying of these, you have been the ready but unconscious author of effective relief. The concurrence of your public principles, with those which early passion & prejudice cooperated to inculcate more strongly in me, will account for my political adhesion—The personal favour alluded to—which cou’d have flowed from no motive but benevolence—for the origin of that personal devotion to you—which has been too long uniformly and notoriously indulged; to subject me to the suspicion of originating it here, or sinister design in repeating it at this time your recent notice of me, too, has been far beyond the claims of greater individual merit. I shou’d have been incapable, therefore, of cherishing the least dissatisfaction towards you, whatever regret I might have felt—had my request continued and been refused. You will believe me therefore, that my only reason for withdrawing it is—because it ought not to have been made—nor wou’d it under more deliberate reflection. However their habitudes may still attach to my mind or my manner—in my heart I feel that ambition and vanity are dead. An unhappy irremediable misfortune—has long imposed upon me the propriety—in a great degree necessity of making my establishments too transient for permanent public usefulness or private happiness. When my affections or friendly attachments were just beginning to form, they have been suddenly torn up by the roots. If the machinations of illiberal conflicting interests and hostile views were successfully put down; the harvests to be reaped were abandoned before fruition. But with an active mind disposed to be useful—I have helped the public good, when I cou’d not promote my own—I have been led, upon the spur of various occasions, to furnish for the press political dissertations—which have yielded to others immediate fruit; while the brambles have been made to attach to me, long festering in my good name and interests. The last of many similar ones, I send you as affording a specimen of the principles contained in these essays—which if—directed to a population extremely ignorant and prejudiced, it is remarkable for the mediocrity, at best, of its execution—it was equally so for the success of its design. Displaying the original standards of Whig & Tory, and rallying their forces regularly under these—the republicans were enabled to obtain a majority of upwards of 500 in their elections—after having lost them the fall before—by a majority of about 40 against them.This pamphlet published in german & english, caused the federalists to go from Pennsylvania to ransack Tennessee for calumnies against me. And a federalist of the neighbourhood—informed of this pamphlet, while Volunteering the hand of Clanwilling too—contrived upon occasion, to have these calumnies drawn from thence and located here, with exaggerations proportioned to distance, from the sphere of their original fabrication. But notwithstanding these rubs, my chief remaining incentive to life is, a hope or desire to be publicly useful. I have long reflected upon the causes of the origin and success of our revolution—& the probable influence of my surrounding and growing causes, upon the duration of its effects. On these subjects with a contrasted view of the principles and course of some revolutionary characters—I think something very useful might be written—& I had even conceived perhaps the vain hope—that if I cou’d have been placed in a convenient way for it—might myself, if nothing better offered, have yet been enabled to mature my own views and collections on these Subjects. Be this as it may I cannot cease to revere your principles and cherish, in every situation, towards yourself and family the most devoted attachment—whileI am with the most profound respect your friend & Obedient servtTh: G Watkins